In a proceeding to adjudicate Frederick Cohen, Esq., and Ross and Cohen, Esqs. to be guilty of civil and criminal contempt, the attorneys for the appellants and the attorneys for the respondents were directed to appear before this Court to be heard on the issue of appropriate sanctions or costs pursuant to 22 NYCRR 130-1.1 (c), to be imposed against the attorneys for the respondents for moving to dismiss the instant appeal from the order and judgment (one paper) of the Supreme Court, Kings County (Held, J.), dated May 20, 1994.
Upon the proceedings before this Court on April 12, 1995, at which the parties had an opportunity to be heard on the issue of sanctions and costs, it is,
Ordered that no sanctions or costs are imposed.
We conclude that the respondents’ motion to dismiss the present appeal was not frivolous. Therefore, no sanctions are warranted. Bracken, J. P., Sullivan, Balletta and Ritter, JJ., concur.